Cite as 2022 Ark. 138
                 SUPREME COURT OF ARKANSAS
                                        No.   CR-20-642


                                                   Opinion Delivered: June   16, 2022
ROBERT HOLLAND
                                 APPELLANT APPEAL FROM THE LINCOLN
                                           COUNTY CIRCUIT COURT
V.                                         [NO. 40CR-13-2]

STATE OF ARKANSAS                            HONORABLE JODI RAINES
                                    APPELLEE DENNIS, JUDGE
                                                   AFFIRMED.



                             RHONDA K. WOOD, Associate Justice

        Robert Holland was sentenced to death for capital murder. He now appeals the

 circuit court’s denial of his Rule 37 petition for ineffective assistance of counsel. We affirm.

                                          I. Background

        Holland was convicted of, and sentenced to death for, the capital murder of his

 cellmate at the Cummins Unit of the Division of Correction. While incarcerated for the

 murder of his parents, Holland strangled his cellmate. We affirmed Holland’s conviction and

 death-penalty sentence on direct appeal. Holland v. State, 2015 Ark. 318, 468 S.W.3d 782.

        Holland then filed a petition for postconviction relief with the circuit court under

 Arkansas Rule of Criminal Procedure 37.5. He argued that his counsel, John Cone and

 Rebekah Kennedy, were constitutionally ineffective for multiple reasons. The circuit court

 held a Rule 37.5 hearing during which his trial counsel testified. The circuit court denied

 Holland’s Rule 37.5 petition. Holland now appeals that denial.
                                          II. Analysis

                                   A. Standard of Review

        Our standard for ineffective-assistance-of-counsel claims is a two-prong test from

Strickland v. Washington, 466 U.S. 668 (1984). To prevail under Strickland, the petitioner

must show (1) that counsel’s performance was deficient and (2) that the deficient

performance prejudiced the defense. Coakley v. State, 2021 Ark. 207, at 2, 633 S.W.3d 328,

330.

        In evaluating the first prong, deficient performance, we presume counsel was

effective, and allegations without factual substantiation cannot overcome that presumption.

Id. The petitioner has the burden of identifying specific acts and omissions that, when

viewed from counsel’s perspective at the time of trial, could not have been the result of

reasonable professional judgment. Id.

        As for the second prong, ineffectiveness claims alleging deficiency in attorney

performance must affirmatively prove prejudice. Smith v. State, 2016 Ark. 417, at 3, 504

S.W.3d 595, 597. The petitioner must show that there is a reasonable probability that the

fact-finder’s decision would have been different absent counsel’s errors. Id. A reasonable

probability is a probability sufficient to undermine the confidence in the outcome of the

trial. Id.

        We will not reverse a circuit court’s denial of a Rule 37.5 petition unless the circuit

court’s findings are clearly erroneous. Coakley, 2021 Ark. 207, at 3, 633 S.W.3d at 330. A

finding is clearly erroneous when, although there is evidence to support it, the appellate




                                               2
court, after reviewing the entire evidence, has a firm conviction there has been a mistake.

Id.

B. Pretrial: Failure to Object to Holland’s Appearing Before Jury in Handcuffs and Failure
                                      to Appeal Ruling

       First, Holland argued his trial counsel failed to object to the use of handcuff restraints

at the beginning of the first day of his jury trial and that this was ineffective assistance of

counsel. But this isolates one segment of the case regarding his attorney’s protection of

Holland’s due process interest.

       Holland’s counsel filed a pretrial motion for Holland to appear in civilian clothes and

without restraints. At the hearing on the motion, Judge Jodi Dennis agreed and ruled

Holland would appear in the courtroom without handcuffs or arm restraints and in civilian

clothes. But on the first morning of trial an issue arose concerning the availability of

restraints. As Holland’s attorney explained to the new trial court judge, in chambers, before

voir dire began:

       One more thing on the record. [Judge] Jodi Dennis did make a ruling that he was to
       be – appear in the courtroom without handcuffs. The ADC people say that today,
       for reasons – various reasons, they are going to have to have him walk into the
       courtroom with the handcuffs, sit him down, take the handcuffs off once he is sitted
       down – seated. They’re in charge of security. We don’t have a problem with
       that . . . tomorrow and the next day, they have a device that they can put on him
       where he won’t have to go in the courtroom with the handcuffs. All we’re asking
       today is that he, as unobtrusively as possible, go in and the handcuffs be removed,
       taken out of the way.

The trial court agreed and ruled that the handcuffs be removed unobtrusively on that first

day once Holland was seated.




                                               3
       Due process does not permit the routine use of visible restraints if the circuit court

has not considered the circumstances of the particular case. Williams v. State, 369 Ark. 104,

251 S.W.3d 290 (2007) (citing Deck v. Missouri, 544 U.S. 622 (2005)). Holland’s contention

that any use of handcuffs is prohibited is inaccurate. In Deck, the Supreme Court held “that

the Constitution forbids the use of visible shackles during the penalty phase, as it forbids

their use during the guilt phase, unless that use is ‘justified by an essential state interest’—

such as the interest in courtroom security—specific to the defendant on trial.” 544 U.S. at

624 (quoting Holbrook v. Flynn, 475 U.S. 560, 568–69 (1986)). Deck also held that an

essential state interest may be courtroom decorum, which was the concern Holland’s

attorney testified to at the Rule 37 hearing. Id. at 628. When determining whether a

particular physical restraint is justified, a circuit court may take such steps as are reasonably

necessary to maintain order in the courtroom, though restraints are not per se prejudicial.

Williams v. State, 347 Ark. 728, 747–48, 67 S.W.3d 548, 559–60 (2002).

       We do not agree that Holland’s counsel was deficient in failing to object to the use

of restraints and preventing Holland from being seated in handcuffs the first day of his jury

trial. Handcuffs were used only after the circuit court considered the circumstances of this

case, which comports with Deck. Trial counsel properly moved for Holland not to have

restraints on him at trial and was successful on that motion. Only after discovering that the

Division of Correction had no other safe means to bring Holland into the courtroom and

seat him the first day, did Holland’s counsel stipulate to Holland entering in handcuffs and




                                               4
being restrained for that short period of time. 1 And counsel knew that in addition to the

current capital-murder charge, Holland was already serving a sentence for the murder of his

parents. Holland’s trial counsel stipulating to this was not deficient such that it denied

Holland of his right to counsel.

         Under Deck, a constitutional violation occurs only if the shackles are visible to the

jury without the court weighing their use and necessity. The record here demonstrates the

court weighed their use on two occasions. This comports with Deck; thus, we cannot say

counsel was ineffective for failing to object. 2

   C. Voir Dire: Failure to Life Qualify Jurors, to Test for Mitigation-Impaired Jurors,
                                 and to Exclude Juror Davis

         Holland’s next ineffective-assistance-of-counsel argument arose from conduct during

jury selection. He asserted that his attorneys failed to life qualify the jurors, failed to test for

mitigation-impaired jurors, and should have moved to exclude one specific juror, Betty

Davis.

         To prevail on an allegation of ineffective assistance of counsel over jury selection,

Holland first must overcome the “heavy burden” and presumption that jurors are unbiased.



         1
         We also note that the trial record is devoid of any evidence that the jury panel saw
Holland in handcuffs. As this occurred on the first day of trial, jury selection had not yet
started, and therefore, no jurors were empaneled. The record does not tell us whether the
jury pool was in the courtroom or a waiting room when Holland entered. Holland failed
to prove that any venire members saw him in the restraints.
         2
        Holland also argues his appellate counsel was ineffective for not appealing the ruling
that he would enter the courtroom with handcuffs. He claims his conviction and sentence
would have been reversed had his appellate counsel argued the issue on his direct appeal.
For the same reasons discussed above, we also reject this argument.


                                                   5
Howard v. State, 367 Ark. 18, 36–37, 238 S.W.3d 24, 39–40 (2006). To accomplish this, he

must show actual bias, and the actual bias must have been sufficient to prejudice him to the

degree that he was denied a fair trial. Id. Bare allegations of prejudice by counsel’s conduct

during voir dire that are unsupported by any showing of actual prejudice do not establish

ineffective assistance of counsel. Id.

       Holland first asserted that his counsel failed to life qualify and explore mitigation

impairment with several jurors: Danny Chambliss, Lauren Light, Billy Holmes, Betty

Davis, Jerry Courson, and Jeremy Blevins. We agree with the circuit court that Holland

has failed to show that his defense was constitutionally ineffective on this point.

       As to Juror Chambliss, Holland asserted he was an “automatic death penalty juror,”

meaning that Chambliss would automatically sentence Holland to death if he was found

guilty of capital murder. This record shows otherwise. During voir dire, Holland’s attorney

asked Chambliss his feeling about the death penalty, and Chambliss responded: “It’s – it’s

serious. It takes a lot of studying to convince one way or the other to choose for that or not

for that.” Cone also asked Chambliss if he understood that the default punishment for capital

murder is life and that “it takes more than just finding someone guilty of capital

murder . . . to give them the death penalty.” Chambliss replied, “I understand that, yes.

Because there is a possibility of two options here.” Cone further instructed him that there

is no automatic death penalty in Arkansas, and Chambliss explained that he understood that.

The record does not show Chambliss was inclined toward a death sentence.

       Similarly, the State instructed Jurors Light and Holmes that if they felt that the death

penalty was not appropriate, “life without parole would be the only option.” Both agreed.


                                              6
And in response to Holland’s counsel’s questions, Holmes stated that he could consider life

under the right circumstances. Both also affirmed that they understood that the death penalty

is not automatic for capital murder and that they could “follow [their] conscience” and vote

for a life sentence even if they found that the aggravators outweighed the mitigators.

       Betty Davis likewise stated she understood that, as a juror, she could only consider

death if she concluded that aggravating evidence outweighed mitigating evidence. She also

stated her belief that, even if the aggravators outweighed the mitigators, a juror should be

able to decide “I do not want to impose the death penalty.” She stated that she could do

that if chosen.

       Holland’s counsel also explained to Courson and Blevins the sentencing process,

including the weighing of aggravators and mitigators. Courson agreed he could vote for life

even if the aggravators outweighed the mitigators. And Blevins stated that even if she were

the only juror to believe that a death sentence should not be imposed, she could still “stand

by” her decision.

       Given each of the jurors’ responses, we affirm the circuit court’s finding that his

counsel’s performance was not deficient because Holland’s counsel was not ineffective.

During voir dire, counsel tried to discern whether the jurors would automatically sentence

Holland with the death penalty or if, instead, they would consider mitigating circumstances.

As outlined above, each of the jurors indicated that they were open to considering life rather

than death. And the circuit court emphasized that Holland’s counsel testified he did not

place anyone on the jury that he felt would consider only a sentence of death. We affirm

the circuit court’s conclusion that counsel’s performance at voir dire was not deficient.


                                              7
        Holland also specifically challenged his attorneys’ decision to seat juror Betty Davis.

 Davis’s stepfather had been murdered, and the prosecutor in Holland’s case had also

 prosecuted the murderer of Davis’s stepfather. Still, during voir dire, Davis stated that she

 “was not involved in [that] case” and could be an impartial juror and fair to both parties. As

 to the death penalty, she said it “would have to be an extreme case” before she could make

 that decision.

        At the Rule 37 hearing, Cone explained that Davis’s statements about the death

 penalty, as well as her demeanor, were of the type he was looking for in a juror. Thus,

 Davis’s answers showed that she was not biased against Holland, and the decision to keep

 Davis was a matter of trial strategy. Because Holland has failed to demonstrate that Davis

 was biased or that he was prejudiced by Davis, we conclude that the circuit court did not

 err in denying relief on this issue. See Howard, 367 Ark. at 37–40, 238 S.W.3d at 39–41.

D. Sentencing Phase: Failure to Prepare and Introduce Witnesses and Exhibits in Support of
                                         Mitigation

        Third, Holland argues that his counsel was deficient because they failed to prepare

 and introduce witnesses or exhibits on mitigation for sentencing. He claims that his counsel

 failed to prepare his cousin, James Pierson, and Tyler Green, a mitigation expert who

 researched his family history and mental-health records, to testify at sentencing. He also

 argues that his counsel should have called them to testify and that his counsel failed to

 introduce mitigation exhibits, such as his children’s home records and psychological

 evaluations. The circuit court found that Holland’s counsel prepared the mitigation evidence

 but that, as a matter of trial strategy, they elected not to introduce it.




                                                 8
       At the Rule 37.5 hearing, Cone disputed that he had failed to prepare mitigation

evidence. He stated that he and Green had thoroughly discussed all the mitigation evidence

that Green had uncovered and that he was prepared to call Pierson and Green. Thus,

Holland’s argument that mitigation evidence was not prepared for sentencing is not

supported by the record.

       Cone also testified that Holland had instructed him not to present mitigation

evidence. So he cannot now claim that this decision, which he helped make, rendered his

counsel ineffective. See Schriro v. Landrigan, 550 U.S. 465, 475–77 (2007). At sentencing,

Holland stated on the record that he did not want to present any evidence. Indeed, Cone

asked Holland whether he wanted to call Pierson and Green to testify. Holland stated, “I

would rather not. I don’t want them – I don’t want them to testify as witnesses.” Cone was

prepared to present Pierson’s and Green’s testimony, but Holland was adamant that he did

not want to call them as witnesses.

       Further, counsel’s decision not to introduce mitigation testimony and evidence was

a trial strategy, which is not a ground for ineffectiveness. See Howard, 367 Ark. at 36–40,

238 S.W.3d at 38–41. Cone explained two reasons why he decided not to present mitigation

evidence. First, Holland had threatened to tell the jury that he would kill again if he did not

receive the death penalty. Cone thought that allowing Pierson and Green to testify would

trigger Holland into making such an outrageous statement in front of the jury. Thus, he did

not think the benefit of introducing the evidence outweighed the risk of Holland

threatening to kill others. Second, Cone did not want evidence that Holland had murdered

his parents to be admitted. If counsel introduced mitigation witnesses and documents, the


                                              9
jurors would have known the details of his previous murders. Thus, counsel’s decision to

not present the testimony of Pierson or Green was a trial tactic, which even if improvident,

was not a ground for finding ineffective assistance of counsel. Id. We, therefore, find no

error. 3

                 E. Jury Instructions: Failure to Submit Nonstatutory Mitigators

           Holland next argued that his counsel was ineffective for failing to submit six

nonstatutory mitigators to the jury. The mitigators he proposed should have been offered

are that he was (1) truthful in his admission of the crime; (2) cooperative with law

enforcement after the murder; (3) willing to accept responsibility for his actions; (4) placed

in punitive isolation for an extended period of time before committing the murder; (5) a

model inmate in that he had no law violations in prison for over twenty years; and (6) not

a threat or problem in a single-man cell.

           On this issue, Cone testified that he considered the potential mitigators but did not

want to draw attention to the way the murder was committed. Again, he testified his client

asked him not to present the mitigating evidence. He also testified that he had considered

submitting mitigators about Holland’s honesty and cooperation following the murder but

did not want to call attention to the “enormously aggravating manner” in which he had

committed the murder. Thus, this strategic decision falls within the realm of counsel’s

professional judgment and is not a ground for finding ineffective assistance of counsel. See

Howard, 367 Ark. at 45–48, 238 S.W.3d at 45–47.


           3
        Holland also argues that his counsel was deficient for advising him not to put on
mitigation evidence. For these same reasons, this argument also fails.


                                                10
                    F. Closing Argument: Failure to Emphasize Mercy

       Holland also argues that his counsel was ineffective for failing to emphasize and argue

mercy to the jury. But during her closing argument for Holland, Kennedy did emphasize

the concept of mercy, though she did not use that precise word. Kennedy’s closing argument

told the story of Saint Telemachus, who said, “In God’s name, forbear” to prevent two men

from killing each other. She also told the jury that the appropriate sentence for Holland was

life without the possibility of parole. Thus, given these circumstances, like the circuit court,

we cannot say that failing to say “mercy” to the jury was deficient.

                                  G. Unredacted Petition

       Finally, Holland claimed that the circuit court’s denial of his request to file an

amended unredacted petition under seal was erroneous. We cannot review this decision

because Holland failed to proffer an unredacted version of his amended petition. Because

there is no record of the unredacted petition, we cannot determine whether the circuit

court’s decision to deny the request was an abuse of discretion. See, e.g., Duque v. Oshman’s

Sporting Goods Servs., Inc., 327 Ark. 224, 226, 937 S.W.2d 179, 180 (1997) (“Failure to

proffer evidence so that we can see if prejudice results from its exclusion precludes review

of the evidence on appeal.”).

       Affirmed.

       WEBB, J., dissents.

       BARBARA W. WEBB, Justice, dissenting. I dissent. As the majority correctly

notes, in Deck v. Missouri, 544 U.S. 622 (2005), the Supreme Court held that the

Constitution forbids the use of visible shackles “unless that use is ‘justified by an essential


                                              11
state interest’—such as the interest in courtroom security—specific to the defendant on

trial.” 544 U.S. at 624 (quoting Holbrook v. Flynn, 475 U.S. 560, 568–69 (1986)). Prior to

Mr. Holland’s trial, the circuit court conducted a hearing and issued an order regarding how

Mr. Holland was to be restrained. Arguably, this was the proper exercise of the trial court’s

discretion countenanced by Deck. However, in the case before us, the circuit court’s order

was simply not followed.

       As decided by the circuit court in the pretrial hearing, Mr. Holland was to be free of

visible handcuffs, and was to be restrained by an “electric belt.” Inexplicably, the electric

belt was not brought with Mr. Holland when he was transported from the prison. It is not

disputed that the electric belt was not used at all on the first day of trial. The record reflects

that prison officials remembered the electric belt on the second and third days of the trial.

Not only did that subsequent remedial action fail to erase the fact that Mr. Holland was

handcuffed when he first appeared in court, it is also a tacit acknowledgement of the

wrongfulness of what occurred on the first day of trial. If prejudice could be erased by

removing the handcuffs “unobtrusively,” why was it necessary to use the electric belt?

       The majority’s assertion that the record was insufficient to support a finding that Mr.

Holland was prejudiced by his counsel’s failure to oppose his appearing in the courtroom in

restraints, was precisely the argument made to, and quickly rejected by, the Deck Court. If

the jury venire was not present, why would Mr. Holland’s trial counsel request that the

handcuffs be removed “as unobtrusively as possible”? Further, absent from the record is any

attempt by Mr. Holland’s trial counsel to mitigate the situation by requesting a delay in the

proceedings until the electric belt could be obtained from the prison. Finally, the failure to


                                               12
make a more extensive record is itself proof of the ineffectiveness of Mr. Holland’s trial

counsel. Flores v. State, 350 Ark. 198, 85 S.W.3d 896 (2002).

       Under Deck, prejudice is inherent and presumed. 544 U.S. at 635 (citing Holbrook,

475 U.S. at 568). Accordingly, the State is required to prove beyond a reasonable doubt

that the visible restraints of any kind did not contribute to the verdict. Deck, 544 U.S. at

635. The State did not even attempt to meet this burden.

       Mr. Holland’s appellate counsel was also ineffective. While I am mindful of the Deck

Court’s acknowledgement that the trial court had the discretion to order restraints, it could

only do so if there were “indisputably good reasons for shackling.” Id. This issue was

completely ignored in Mr. Holland’s direct appeal. While I decline to speculate as to

whether this case was one in which there are “indisputably good reasons for shackling”––

the standard set forth in Deck––it is certainly not an issue that would be frivolous to appeal.

       I respectfully dissent.

       Short Law Firm, by: Lee D. Short, for appellant.

       Leslie Rutledge, Att’y Gen., by: Jacob H. Jones, Ass’t Att’y Gen., for appellee.




                                              13